Citation Nr: 1228780	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The Veteran currently has tinnitus which had its onset in service and continued following his service discharge.


CONCLUSION OF LAW

Tinnitus was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is granting service connection for tinnitus, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

II.  Analysis

The Veteran asserts that his tinnitus is directly related to his active military service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  For instance, a Veteran is competent to testify to in-service noise exposure, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

Subjective tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Diagnostic Code (DC) 6260 provides just a single 10 percent disability rating for recurrent tinnitus, regardless of whether the tinnitus is unilateral or bilateral, so irrespective of whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  The Rating Schedule does not allow for dual ratings of 10 percent for bilateral tinnitus.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  As the United States Court of Appeals for Veterans Claims explained in Smith, subjective tinnitus arises in the brain and is a central nervous system disorder rather than a condition of the ears.  Smith, 19 Vet. App. at 69-70.  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to a veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a lay statement dated in February 2009, the Veteran stated that he has had ringing in his ears since service.  He also wrote, "I did not know this was a condition until it was brought to my attention."  The Veteran was an aircraft mechanic and machinist in service according to his DD214, and was likely exposed to loud noise during that time.

In a VA compensation examination dated in November 2009, the examiner diagnosed the Veteran with constant tinnitus and noted the Veteran's impressions that the tinnitus had existed since service.  However, the examiner found that the Veteran did not have a hearing impairment or cochlear damage at high frequencies as a result of noise exposure.  As a consequence, the examiner noted, "if tinnitus was present at that time [it] is not related to cochlear damage from military acoustic trauma."

The Board finds that the Veteran's tinnitus was incurred during military service.  The Veteran has submitted credible and competent evidence showing that he first had tinnitus in service following exposure to jet noises in service.  This evidence is supportive of his claim.  The Board also finds that there is evidence against the claim.  In this regard, a VA examiner, in November 2009, stated that that cochlear damage in the high frequency range was not identified and as such he concluded that if tinnitus was present at that time it was not related to cochlear damage from military acoustic trauma.  This opinion tends to weigh against the claim.  The Board notes, however, that this opinion lacks probative value as it failed to find that the Veteran actually had tinnitus in service, a finding that the Board has found credible.  In this regard, the opinion was not based on an accurate factual premise as found by the Board.  In light of the foregoing, the most persuasive and probative evidence is that of the Veteran's assertion in which he related that he had tinnitus which he first had in service.

In sum, the evidence shows that the Veteran currently has tinnitus, that he had tinnitus in service, and that he continued to have tinnitus following service discharge.  As such, the totality of the evidence supports the claim of service connection for tinnitus.


ORDER

Service connection is granted for tinnitus.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


